DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. (US. 10,819,047 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the patentably indistinct claims have not in fact been patented.  The Bolded text shows the similarity of the U.S. Patent No. (US. 10,819,047 B2) with Instant application of claims 1-21:

Instant Application
US. Patent (US 10,819,047 B2) 
1. A coaxial cable connector, comprising: a seal assembly including a nut configured to make an electrical connection with the outer conductor engager; and a seal having an elastically deformable tubular body attached to the nut, the tubular body having a posterior sealing surface that cooperatively engages the nut and a forward sealing surface configured to cooperatively engage an interface port, wherein the seal includes a nonconductive elastomer overlying a conductive elastomer in a radial dimension of the seal.
A coaxial cable connector, comprising: a connector body configured to receive a coaxial cable; an outer conductor engager configured to a seal assembly including a nut configured to make an electrical connection with the outer conductor engager, the nut having a seal-grasping surface portion; and a seal having an elastically deformable tubular body attached to the nut, the tubular body having a rear sealing surface that cooperatively engages the seal-grasping surface portion of the nut and a forward sealing surface configured to cooperatively engage an interface port, wherein the seal includes a nonconductive elastomer overlying a conductive elastomer in a radial dimension of the seal, and wherein the conductive elastomer is configured to make an electrical ground connection with the interface port before a center conductor of the coaxial cable makes an electrical connection with an 
2. The coaxial cable connector of claim 1, wherein the seal assembly further includes a seal ring having a seal grasping portion configured to sealingly engage the seal.
2. The coaxial cable connector of claim 1, wherein the seal assembly further includes a seal ring having a seal grasping portion configured to sealingly engage the seal.
3. The coaxial cable connector of claim 1, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is only loosely connected to the interface port.
3. The coaxial cable connector of claim 1, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is only loosely connected to the interface port.
4. The coaxial cable connector of claim 1, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is not fully tightened to the interface port.
4. The coaxial cable connector of claim 1, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is not fully tightened to the interface port.
5. The coaxial cable connector of claim 1, wherein the seal includes a forward sealing surface configured to engage the interface port and a rear sealing portion having an interior sealing surface configured to integrally engage the nut, and wherein the forward sealing surface and the interior sealing surface include the conductive elastomer.
5. The coaxial cable connector of claim 1, wherein the seal includes a forward sealing surface configured to engage the interface port and a rear sealing portion having an interior sealing surface configured to integrally engage the nut, and wherein the forward sealing surface and the interior sealing surface include the conductive elastomer.
6. A cable system component, comprising: a nut; and a seal having an elastically deformable tubular body attached to the nut, the body having a posterior sealing surface that cooperatively engages the nut and a forward sealing surface configured to cooperatively engage an interface port, wherein the seal includes a nonconductive elastomer overlying a conductive elastomer in a radial dimension of the seal.
6. A cable system component, comprising: a nut having a seal-grasping surface portion; and a seal having an elastically deformable tubular body attached to the nut, the body having a posterior sealing surface that cooperatively engages the seal-grasping surface portion of the nut and a forward sealing surface configured to cooperatively engage an interface port, wherein the seal includes a nonconductive elastomer overlying a conductive elastomer in a radial dimension of the seal, and wherein the conductive elastomer is configured to make an electrical ground connection with the interface port before a center conductor of the coaxial cable makes an electrical connection with an internal contact of the interface port when the nut is coupled with the interface port.
7. The cable system component of claim 6, further comprising a seal ring having a seal grasping portion configured to sealingly engage the seal, wherein the seal, the nut, and the seal ring comprise a seal ring assembly.
7. The cable system component of claim 6, further comprising a seal ring having a seal grasping portion configured to sealingly engage the seal, wherein the seal, the nut, and the seal ring comprise a seal ring assembly.
8. The cable system component of claim 6, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is only loosely connected to the interface port.
8. The cable system component of claim 6, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is only loosely connected to the interface port.
9. The cable system component of claim 6, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial 27PATENT 0374.0389-CON cable and the interface port even when the nut is not fully tightened to the interface port.
9. The cable system component of claim 6, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is not fully tightened to the interface port.
10. The cable system component of claim 6, wherein the seal includes a forward sealing surface configured to engage the interface port and a rear sealing portion having an interior sealing surface configured to integrally engage the nut, and wherein the forward sealing surface and the interior sealing surface include the conductive elastomer.
10. The cable system component of claim 6, wherein the seal includes a forward sealing surface configured to engage the interface port and a rear sealing portion having an interior sealing surface configured to integrally engage the nut, and wherein the forward sealing surface and the interior sealing surface include the conductive elastomer.
11. A conductive ground member for a cable connector, comprising: a seal configured to form a conductive ground path between a component of the cable connector and an interface port, wherein the seal includes a nonconductive elastomer overlying a conductive elastomer in a radial dimension of the seal; and wherein the nonconductive elastomer and the conductive elastomer are configured to flex when a force is applied to the seal so as to maintain conductivity of a conductive ground path between the component and the interface port when the nonconductive elastomer and the conductive elastomer flex and when the force is applied to the seal during operation of the connector.
A conductive ground member for a cable connector, comprising: a seal configured to form a conductive ground path between a component of the cable connector and an interface port, wherein the seal includes a nonconductive elastomer overlying a conductive elastomer in a radial dimension of the seal; wherein the conductive elastomer is configured to maintain a first conductive ground path portion between the component and the seal and a second conductive ground path portion between the seal and the interface port; and wherein the nonconductive elastomer and the conductive elastomer are configured to flex when a force is applied to the seal so as to maintain conductivity of the conductive ground path between the first component and the interface port when the nonconductive elastomer and the conductive elastomer flex and when the force is applied to the seal during operation of the connector.
12. The conductive ground member of claim 11, wherein the component is a nut of the cable connector.
12. The conductive ground member of claim 11, wherein the component is a nut of the cable connector.
13. The conductive ground member of claim 12, wherein the nut has a seal-grasping surface portion, and the seal has an elastically deformable tubular body attached to the nut.
13. The conductive ground member of claim 12, wherein the nut has a seal-grasping surface portion, and the seal has an elastically deformable tubular body attached to the nut.
14. The conductive ground member of claim 13, wherein the body has a posterior sealing surface that cooperatively engages the seal-grasping surface portion of the nut and a forward sealing surface configured to cooperatively engage the interface port.
14. The conductive ground member of claim 13, wherein the body has a posterior sealing surface that cooperatively engages the seal-grasping surface portion of the nut and a forward sealing surface configured to cooperatively engage the interface port.
15. The conductive ground member of claim 12, wherein the seal includes a forward sealing surface configured to engage the interface port and a rear sealing portion having an interior sealing surface configured to integrally engage the nut, and wherein the forward sealing surface and the interior sealing surface include the conductive elastomer.
The conductive ground member of claim 12, wherein the seal includes a forward sealing surface configured to engage the interface port and a rear sealing portion having an interior sealing surface configured to integrally engage the nut, and wherein the forward sealing surface and the interior sealing surface include the conductive elastomer.
16. The conductive ground member of claim 12, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is only loosely connected to the interface port.
16. The conductive ground member of claim 12, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is only loosely connected to the interface port.
17. The conductive ground member of claim 12, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is not fully tightened to the interface port.
17. The conductive ground member of claim 12, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is not fully tightened to the interface port.
18. The conductive ground member of claim 11, wherein the component is an outer conductor engager of the cable connector.
18. The conductive ground member of claim 11, wherein the component is an outer conductor engager of the cable connector.
19. The conductive ground member of claim 18, wherein the outer conductor engager is configured to make an electrical connection with an outer conductor of the coaxial cable.
19. The conductive ground member of claim 18, wherein the outer conductor engager is configured to make an electrical connection with an outer conductor of the coaxial cable.
20. The conductive ground member of claim 18, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is only loosely connected to the interface port.
20. The conductive ground member of claim 18, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is only loosely connected to the interface port.
21. The conductive ground member of claim 18, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is not fully tightened to the interface port.
21. The conductive ground member of claim 18, wherein the conductive elastomer of the seal is configured to provide port grounding between the outer conductor of the coaxial cable and the interface port even when the nut is not fully tightened to the interface port.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Palinkas (US. 2007/0123101 A1).
In Regards to Claim 1:
Palinkas teaches a coaxial cable connector (Fig. 6), comprising: 
a seal assembly (90) including 
a nut (40) configured to make an electrical connection with the outer conductor engager (25); and 
a seal (60) having an elastically deformable tubular body (Paragraph 65, Fig. 2, The seal 60 has a generally tubular body that is elastically deformable by nature of its material characteristics and design) attached to the nut (40), the tubular body (Paragraph 65, Fig. 2, The seal 60 has a generally tubular body that is elastically deformable by nature of its material characteristics and design) having a posterior sealing surface (64) that cooperatively engages the nut (40) and a forward sealing surface (68) configured to cooperatively engage an interface port (100).
Palinkas does not teach wherein the seal includes a nonconductive elastomer overlying a conductive elastomer in a radial dimension of the seal.

In Regards to Claim 2:
Palinkas teaches the coaxial cable connector of claim 1, wherein the seal assembly (90) further includes a seal ring (180) having a seal grasping portion (182) configured to sealingly engage the seal (60).
In Regards to Claim 5:
Palinkas teaches the coaxial cable connector of claim 1, wherein the seal (60) includes a forward sealing surface (68) configured to engage the interface port (100) and a rear sealing portion (64) having an interior sealing surface (62) configured to integrally engage the nut (40), and wherein the forward sealing surface (68) and the interior sealing surface (62) include the conductive elastomer (all surfaces include the conductive elastomer, “still in a accordance with an exemplary embodiment of the present invention, at least some of the seal 60 can be formed of one or more of such 
In Regards to Claim 6:
Palinkas teaches a cable system component (Fig. 2), comprising: 
a nut (40); and 
a seal (60) having an elastically deformable tubular body (Paragraph 65, Fig. 2, The seal 60 has a generally tubular body that is elastically deformable by nature of its material characteristics and design) attached to the nut (40), the body (Paragraph 65, Fig. 2, The seal 60 has a generally tubular body that is elastically deformable by nature of its material characteristics and design) having a posterior sealing surface (64) that cooperatively engages the nut (40) and a forward sealing surface (68) configured to cooperatively engage an interface port (100), 
Palinkas does not teach wherein the seal includes a nonconductive elastomer overlying a conductive elastomer in a radial dimension of the seal.
It would have been obvious to one of ordinary of skill in the art before the effective filing date of the invention to provide only the radially inner portion of the seal (seal 60) with conductive properties since arranging components and features requires only routine skill in the art. It is noted that Palkinkas specifically states that only portions of the seal may possess conductive properties (still in accordance with an exemplary embodiment of the present invention, at least some of the seal 60 can be formed of one 
In Regards to Claim 7:
Palinkas teaches the cable system component of claim 6, further comprising a seal ring (180) having a seal grasping portion (182) configured to sealingly engage the seal (60), wherein the seal (60), the nut (40), and the seal ring (180) comprise a seal ring assembly (70).
In Regards to Claim 10:
Palinkas teaches the cable system component of claim 6, wherein the seal (60) includes a forward sealing surface (68) configured to engage the interface port (100) and a rear sealing portion (64) having an interior sealing surface (62) configured to integrally engage the nut (40), and wherein the forward sealing surface (68) and the interior sealing surface (62) include the conductive elastomer (all surfaces include the conductive elastomer, “still in a accordance with an exemplary embodiment of the present invention, at least some of the seal 60 can be formed of one or more of such “metal rubber” materials. By way of non-limiting example, portions anterior and/or posterior to the integral joint section 65 (see Figs. 1A and 1B) of the seal 60 can be formed of “metal rubber.” However, for various reasons) e.g., ease of manufacture, it is currently preferred for the entire seal 60, rather than merely portions thereof, to be made of “metal rubber.” Paragraph 0076).

Allowable Subject Matter
Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 3-4 and 8-9, these limitations, in combination with remaining limitations of claims 3-4 and 8-9, are neither taught nor suggested by the prior art of record.
Claims 11-21 are allowed.
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 11 Palinkas (US. 2007/0123101 A1) teaches “A conductive ground member for a cable connector, comprising: 
a seal configured to form a conductive ground path between a component of the cable connector and an interface port, wherein the seal includes a nonconductive elastomer overlying a conductive elastomer in a radial dimension of the seal.”(Cable connector Fig. 6, Seal 60, and interface port 20)
Palinkas (US. 2007/0123101 A1) does not teach “wherein the nonconductive elastomer and the conductive elastomer are configured to flex when a force is applied to the seal so as to maintain conductivity of a conductive ground path between the component and the interface port when the nonconductive elastomer and the ”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 11, these limitations, in combination with remaining limitations of claim 11, are neither taught nor suggested by the prior art of record, therefore claim 11 is allowable.
Claims 12-21 are dependent on claim 11 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831